Citation Nr: 9923965	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral feet, secondary to service-connected residuals of 
frostbite of the feet.

2.  Entitlement to service connection for arthritis of the 
bilateral hands, left shoulder, and left elbow.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to October 
1953.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claims for the appealed issues.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection is in effect for residuals of 
frostbite of the hands and feet.

3.  Arthritis of the hands and feet is a residual of the 
service connected frostbite of the hands and feet.  

4.  There is no competent medical evidence of arthritis of 
the left shoulder or left elbow.



CONCLUSIONS OF LAW

1.  Arthritis of the bilateral feet was incurred during 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  Arthritis of the bilateral hands was incurred during 
active duty military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim for service connection for arthritis 
of the left shoulder and left elbow is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Where a veteran is a former prisoner of war 
and as such was interned or detained for not less than 30 
days, certain diseases, such as post-traumatic 
osteoarthritis, shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  See 38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  See Savage, 10 Vet. App. at 497-98.

The initial question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For 
disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestation of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).


I.  Arthritis of the Feet and Hands

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The record reflects that the veteran is presently service 
connected for frostbite of the feet and hands.  The medical 
evidence includes an x-ray report dated in October 1996 of 
osteoarthritis of both feet, and an x-ray report dated in 
June 1998 disclosed the presence of arthritis of the hands.  
The Board notes that the current criteria for evaluating 
residual of cold injuries includes osteoarthritis as one of 
the findings for assessing the severity of that disability.  
See 38 C.F.R. § 4.104, Diagnostic Code 7122.  Therefore, the 
Board concludes that there is a basis for establishing 
service connection for arthritis of the feet and hands.  
Accordingly, service connection for arthritis of the feet and 
hands is established.  


II.  Arthritis of the Left Shoulder and Left Elbow

A claim for service connection of a disease entitled to the 
presumption of service connection for prisoners of war is 
well grounded if the claimant was a prisoner of war for at 
least thirty days and he or she presents a current diagnosis 
that the disease is 10 percent disabling.  See Goss v. Brown, 
9 Vet. App. 109, 113 (1996).  The credibility of the evidence 
is presumed when determining whether a claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

In the present case the veteran's service medical records, 
including two October 1953 discharge examination reports, 
indicate that upon examination his bilateral upper 
extremities were found to be normal.  No medical evidence has 
been submitted showing that any arthritis was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

There is no x-ray evidence of record, however, which shows 
that the veteran currently has arthritis of the left shoulder 
or left elbow.  X-rays of the left shoulder and elbow taken 
at the time of the October 1996 VA examination did not reveal 
arthritis, and no diagnosis of arthritis, traumatic or 
otherwise, was recorded following the examination.  In the 
absence of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

The veteran has asserted that he has arthritis of the left 
shoulder and left elbow, caused by cold injury while a 
prisoner of war.  However, the Board notes that the veteran, 
as a lay person, is not qualified to offer opinions regarding 
the diagnosis or etiology of arthritis; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his or her burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).

As noted above, a well-grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well-grounded claim 
requires a medical diagnosis of a current disability in order 
to be plausible.  In the absence of medical evidence 
revealing arthritis of the left shoulder or left elbow, the 
veteran's claim for service connection for those disabilities 
must be denied as not well grounded.  See Epps, supra.


ORDER

Service connection for bilateral arthritis of the feet is 
granted.

Service connection for bilateral arthritis of the hands is 
granted.

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the left shoulder and 
left elbow is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

